997 So. 2d 520 (2008)
Martha Cesery TAYLOR, Appellant,
v.
William R. CESERY, Jr., as Trustee of the William R. Cesery Revocable Trust, and Barbara H. Cesery, Appellee.
No. 1D08-1707.
District Court of Appeal of Florida, First District.
December 31, 2008.
Joseph A. Frein of Joseph A. Frein, P.A., Orlando, for Appellant.
Stephen D. Busey and James A. Bolling of Smith Hulsey & Busey, Jacksonville, for Appellee William R. Cesery, Jr., as Trustee of the William R. Cesery Revocable Trust.
No appearance for Appellee Barbara H. Cesery.
PER CURIAM.
This case is dismissed as moot. See Chavez v. Bonnie Tile Corp., 959 So. 2d 1268 (Fla. 1st DCA 2007).
ALLEN, VAN NORTWICK, and ROBERTS, JJ., concur.